                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

GARRY TOMAS                                                                 PLAINTIFF
ADC #173372

v.                                No: 3:20-cv-00002 JM-PSH


CARTER, et al.                                                            DEFENDANTS

                                            ORDER

       The Clerk of Court has received $350 of the $400 filing fee for this case. The

Court previously informed plaintiff that the filing fee is $400 unless he is granted in

forma pauperis status.1 Plaintiff may pay the remaining $50, or if he cannot afford

to do so, re-submit a complete in forma pauperis application within 30 days of the

date of this Order.

       IT IS SO ORDERED this 24th day of January, 2020.




                                             UNITED STATES MAGISTRATE JUDGE




       1
         The statutory filing fee is $400, which reflects a $50 administrative fee. The $50 fee
does not, however, apply to plaintiffs who are granted in forma pauperis status. See District
Court Miscellaneous Fee Schedule, No. 14, available at https://www.uscourts.gov/services-
forms/fees/district-court-miscellaneous-fee-schedule.
